DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-19 are currently pending and have been fully considered.

Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-19 are in condition for allowance because the prior art does not teach or suggest an anode for an energy storage device comprising a current collector comprising a metal oxide layer; a first lithium storage layer overlaying the current collector; a first intermediate layer overlaying at least a portion of the first lithium storage layer; and a second lithium storage layer overlaying the first intermediate layer, wherein the first lithium storage layer is a continuous porous lithium storage layer comprising a total content of silicon, germanium, or a combination thereof, of at least 40 atomic %.
	The closest prior art reference is considered to be Kawamura et al. (US 2004/0191630 A1). Kawamura et al. teach [0066] an active material for a negative electrode that includes a silicon alloy with 50 atomic percent or more of silicon. Kawamura et al. however do not teach or suggest the claimed anode wherein a metal oxide layer is formed on an electrically conductive current collector and a continuous first porous lithium storage layer being formed on the metal oxide layer wherein the lithium storage layer has a total content of silicon, germanium or a combination thereof of at least 40 atomic percent. Kawamura further does not teach or suggest the formation of a first intermediate layer and a second lithium storage layer overlaying the first intermediate layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724